Citation Nr: 1034566	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  03-36 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an acquired psychiatric disability, to include 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT


1.  The Veteran did not engage in combat during military service.  

2.  Credible evidence corroborating the Veteran's claimed in-
service stressors has not been presented.  


CONCLUSION OF LAW

The Veteran does not have PTSD, or any other psychiatric 
disability, which was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In January 2002, October 
2002, September 2005, January 2007, and February 2008 letters, 
the Veteran was notified of the information and evidence needed 
to substantiate and complete the claim on appeal.  Additionally, 
the May 2010 supplemental statement of the case provided him with 
the general criteria for the assignment of an effective date and 
initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the December 2002 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in April 2010.  The Board notes that the 
VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  As 
with any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

38 C.F.R. § 3.304(f), the regulation governing the establishment 
of service connection for PTSD, was modified effective July 13, 
2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 
41092 (July 15, 2010) (corrected a clerical error in the Federal 
Register publication of July 13, 2010).  This change is effective 
for all claims, such as the present claim, currently pending 
before VA.  This change had the effect of liberalizing the 
evidentiary requirements in certain circumstances for 
verification of a Veteran's claimed stressor.  As revised, 
38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone 
may establish the incurrence of an in-service stressor if such 
stressor is consistent with the circumstances of the Veteran's 
service, involves a fear of hostile military or terrorist 
activity, and is found by a VA psychiatrist or psychologist to be 
sufficient to support a diagnosis of PTSD.  Clear and convincing 
evidence to the contrary may, however, rebut such a presumption.  
Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the veteran engaged in "combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  
See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his/her alleged 
stressor is combat-related, then his/her lay testimony or written 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required - provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  

If, however, the VA determines either that the veteran did not 
engage in combat with the enemy or that he/she did engage in 
combat, but that the alleged stressor is not combat related, then 
his/her lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates his/her testimony 
or statements.  Id.   Service department records must support, 
and not contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court 
stated, "If the veteran engaged in combat, his/her lay testimony 
regarding stressors will be accepted as conclusive evidence of 
the presence of in-service stressors.").  If the veteran was not 
engaged in combat, he/she must introduce corroborative evidence 
of his/her claimed in-service stressors.  

As an initial matter, the Board finds that the record does not 
reflect that the Veteran participated in combat during military 
service.  The Veteran's DD Form 214 is negative for the award of 
the Combat Infantryman's Badge, Purple Heart medal, or similar 
award for combat participation; thus, the Veteran's claimed 
stressors require corroborative evidence.  The Veteran's 
statements and the corroborating evidence will be discussed 
below.  

The Veteran was screened for a VA homeless intake program in 
October 2000, at which time he claimed military service in 
Vietnam, during which he allegedly came under fire.  In December 
2000, the Veteran was seen on an outpatient basis at a VA medical 
center for treatment of alcohol abuse and psychiatric symptoms.  
He reported serving in Korea during military service, but denied 
any participation in combat.  The Veteran reported in November 
2001 coming under fire while stationed in Korea.  According to a 
December 2001 clinical notation, the Veteran was seen by a VA 
psychologist to evaluate whether PTSD or any other psychiatric 
disability was present.  A psychiatric screening test for PTSD 
was found to be invalid due to "gross exaggeration."  Overall, 
the Veteran was found by the examiner to be "malingering any 
symptoms of PTSD hoping for disability benefits."  In May 2006, 
he again reported experiencing combat during military service in 
Vietnam.  A September 2008 letter was received from a VA 
psychiatrist who stated the Veteran had PTSD and a depressive 
disorder, and these disabilities rendered him totally disabled.  

In his July 2002 stressor statement, the Veteran stated he served 
in Korea along the DMZ, guarding the border between North and 
South Korea.  During that time, he stated, he witnessed many fire 
fights and came under enemy fire on several occasions.  In a May 
2008 statement, the Veteran reported being shot at by snipers.  

VA examination was afforded the Veteran in February 2007.  At 
that time, he reported witnessing firefights, but denied being 
shot at while stationed in the DMZ.  Upon examining the Veteran 
and reviewing the claims file, the examiner diagnosed anxiety 
disorder.  The examiner also concluded that the Veteran's 
reported stressor experiences likely did not meet the diagnostic 
criteria according to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM-IV), to support a 
diagnosis of PTSD.  

The Veteran's stressor statement was sent to the U.S. Army and 
Joint Services Records Research Center (JSRRC) for verification, 
and a response was received in January 2010.  The JSRRC confirmed 
the Veteran's unit was stationed near the DMZ in Korea between 
July and December 1971.  In August 1971, three North Korean 
infiltrators were killed along the DMZ, as well as one South 
Korean soldier.  Also in August 1971, a North Korean machine gun 
position opened fire on a South Korean guard post.  The JSRRC did 
not, however, indicate the Veteran's unit was within the locality 
that these events occurred.  

Another VA examination was afforded the Veteran in April 2010.  
After examining the Veteran and reviewing the claims file, the 
examiner concluded the Veteran had PTSD as a result of his combat 
exposure during military service in Korea.  

A memorandum was received from a retired U.S. Army officer in May 
2009 discussing U.S. military personnel deployment in Korea.  
This officer stated that South Korean personnel guarded the 
majority of the DMZ, and U.S. troops generally only guarded the 
area around the United Nations Truce Site in Panmunjon.  Most 
U.S. troops were stationed several miles from the DMZ, and they 
were not permitted to enter the zone.  

In July 2010, the Veteran filed a written statement to the Board 
in which he denied ever claiming that he came under sniper fire.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for an acquired psychiatric disability, to include 
PTSD, and his claim must be denied.  Specifically, the Board 
finds no credible corroborative supporting evidence verifying the 
Veteran's claimed stressors.  Although the JSRRC did confirm 
specific incidents along the DMZ in 1971, including the death of 
a South Korean soldier and the capture of North Korean 
infiltrators, this evidence does not confirm the Veteran's 
participation in or witnessing of these events.  The Board notes 
that the DMZ is over 100 miles in length, and involvement of U.S. 
military personnel in these incidents has not been established.  
Additionally, the Board does not find the Veteran to be a 
credible witness such that his statements alone may be accepted 
as proof of the alleged stressor events.  As noted above, the 
Veteran has given inconsistent descriptions of his experiences 
during military service in Korea.  He has repeatedly claimed and 
denied being involved in firefights and coming under sniper fire 
while in Korea.  He has also reported military service and combat 
exposure in Vietnam, although his service personnel records show 
no service in Vietnam.  For these reasons, the Board, as the 
proper finder of fact, does not find the Veteran credible.  
Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  

For these same reasons, the Board does not find probative the 
diagnosis of PTSD rendered within the April 2010 VA examination 
report.  The examination report concluded the Veteran's claimed 
stressors in service were sufficient to support a diagnosis of 
PTSD, based on reported combat exposure in Korea.  Such combat 
exposure is not, however, evident within the claims file, or 
based on the Veteran's own testimony.  For this reason, the Board 
is unable to accept the April 2010 examination report as 
confirmation of his reported stressors.  See Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  

The Board has also considered the applicability of the revised 
version of 38 C.F.R. § 3.304(f), discussed above.  While the 
revisions do lessen the evidentiary requirements for the 
establishment of an in-service stressor, they do not require VA 
to accept a claimant's testimony alone in all situations in which 
the reported stressor is related to "fear of hostile military or 
terrorist activity".  Rather, such testimony "may establish the 
occurrence of the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(3) (emphasis added).  In the present case, because the 
Board does not find the Veteran to be  credible regarding his 
alleged stressors during military service, the Board does not 
find his testimony, in and of itself, to be sufficient proof of 
his stressors.  

Regarding psychiatric disabilities other than PTSD, the Board 
notes that the Veteran's service treatment records are negative 
for any diagnosis of or treatment for a psychiatric disability, 
and he did not seek treatment for such a disorder until 
approximately 2000, almost 30 years after service separation.  In 
the absence of any evidence to the contrary, the Board concludes 
an acquired psychiatric disability was not incurred during active 
military service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000).  

In conclusion, the preponderance of the evidence is against the 
award of service connection for an acquired psychiatric 
disability, to include PTSD, as credible evidence confirming the 
Veteran's claimed in-service stressors has not been presented.  
As a preponderance of the evidence is against the award of 
service connection, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


